124 F.3d 212
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Boakye-Yidom Ohene, Plaintiff-Appellant,v.CITY OF SAN FRANCISCO;  Louise Renne, Defendants-Appellees.
No. 97-15810.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 22, 1997**Filed Sept. 29, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-9701228-FMS;  Fern M. Smith, District Judge, Presiding.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Boakye-Yidom Ohene appeals pro se the district court's dismissal for lack of subject matter jurisdiction of Ohene's action against the City of San Francisco and its City Attorney.  Ohene's complaint, styled as a "Writ of Mandamus," alleges that security personnel at a branch office of the San Francisco County and City Department of Human Services stole several computer diskettes from his bag, which Ohene was required to leave with security personnel as he entered the building.


3
Pursuant to 28 U.S.C. § 1915(d), the district court dismissed Ohene's claims for lack of subject matter jurisdiction with leave to amend.  Following Ohene's filing of an amended pleading, the district court dismissed the action without leave to amend.


4
We affirm for the reasons set forth in the district court's orders dated April 9, 1997 and April 17, 1997.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3